Citation Nr: 0916568	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-39 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  

In January 2008, the Board remanded the Veteran's service 
connection claim to the RO, through the Appeals Management 
Center (AMC) in Washington, D.C., for further evidentiary 
development.  Following completion of the requested actions, 
as well as a continued denial of the Veteran's claim, the AMC 
returned his file to the Board for further appellate review.  


FINDING OF FACT

A diagnosis of PTSD is not currently shown.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 3.304(f) 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2008).  

The Veteran has not described any specific in-service 
stressors but, rather, has consistently asserted that he has 
PTSD as a result of his participation in combat with enemy 
forces in the Republic of Vietnam.  In this regard, the Board 
notes that service personnel records indicate that he 
received the Combat Infantryman Badge and that his military 
occupational specialty was characterized as a light weapons 
infantryman.  

In any event, of particular significance are the numerous 
post-service medical records which fail to reflect a 
diagnosis of PTSD.  Rather, these reports show post-service 
evaluation of, and treatment for, a psychiatric disorder 
characterized as severe recurrent major depression.  

The weight of the competent evidence of record reflects that 
the Veteran has a psychiatric disorder other than PTSD.  As a 
clear preponderance of the evidence is against a finding that 
he has a current diagnosis of PTSD, further discussion of 
in-service stressors and consideration of any association 
between those in-service stressors and current 
symptomatology, is not necessary.  38 C.F.R. § 3.304(f) 
(2008).  

Indeed, without a finding that the Veteran has a diagnosis of 
PTSD, service connection for the disorder cannot be awarded.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of a present disability, there can be no 
valid claim).  

In reaching this decision, the Board has considered the lay 
statements of record.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

Significantly, the evidence does not show, nor does the 
Veteran contend, that he has training, or expertise, in 
psychiatry.  Thus, the Board finds that he is competent only 
to report symptoms because such actions come to him through 
his senses and, as such, require only personal knowledge 
rather than medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  

As a layperson, however, he is not competent to offer 
opinions on a medical diagnosis or causation.  See Moray 
v. Brown, 5 Vet. App. 211 (1993); see also Robinson v. 
Shinseki, No. 06-0164 (March 3, 2009) (knee pathology, 
identified as degenerative joint disease, is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis).  

Competent evidence (regarding the nature of the Veteran's 
psychiatric disorder) has been provided by the medical 
personnel (trained in psychiatry) who have examined and/or 
treated him during the current appeal and by service records 
obtained and associated with the claims folder.  As such, the 
Board finds these records to be more probative than his 
subjective assertions of a diagnosis of PTSD related to 
combat service.  See Cartright, 2 Vet. App. at 25 (interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for PTSD.  There is no doubt to be 
otherwise resolved.  As such, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pellegrini II).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in September 2004 and January 2005 that 
fully addressed all notice elements and were sent prior to 
the initial RO decision in this matter.  The letters informed 
him of what evidence was required to substantiate this 
service connection issue and of his and VA's respective 
duties for obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2006 and 
February 2008 letters, VA provided the Veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings as well as notice of the type of evidence 
necessary to establish effective dates.  With these 
correspondences, VA effectively satisfied the remaining 
notice requirements with respect to the service connection 
claim adjudicated in this decision.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The timing defect of this 
correspondence was cured by the AMC's subsequent 
re-adjudication of the issue on appeal and issuance of a 
supplemental statement of the case in October 2008.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claim adjudicated in this decision 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  First, pertinent private and 
VA medical records have been obtained and associated with the 
claims folder.  Further, in June 2005, he was accorded a VA 
PTSD examination.  In addition, he was given an opportunity 
to present testimony before VA personnel but declined to do 
so.  

The Veteran was most recently furnished a supplemental 
statement of the case in October 2008.  Approximately 
one-and-a-half months later in December 2008, he submitted to 
the Board a copy of a November 2008 private medical report.  
Because this report reflected a diagnosis of major 
depression, which reiterates a psychiatric diagnosis 
previously of record and considered by the agency of original 
jurisdiction (AOJ), a remand to accord the AOJ an opportunity 
to readjudicate the Veteran's claim in light of this 
additional evidence is not necessary.  See 38 C.F.R. 
§ 20.1304(c) (2008) (which stipulates that any pertinent 
evidence submitted by the appellant or representative which 
is accepted by the Board under the provisions of this section 
must be referred to the AOJ for review) (emphasis added).  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the service 
connection claim adjudicated herein that has not been 
obtained.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist in the development of this 
issue.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  





ORDER

Service connection for PTSD is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


